Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 1 of 9 PageID #: 185



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          TEXARKANA DIVISION



JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                    Civil Action No. 5:19-cv-75

AT&T MOBILITY LLC,                        DEMAND FOR JURY TRIAL
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

    Defendants.



 PLAINTIFF JOE ANDREW SALAZAR’S RESPONSE IN OPPOSITION TO AT&T
 MOBILITY, LLC, SPRINT/UNITED MANAGEMENT COMPANY, T-MOBILE USA,
  INC., AND CELLO PARTNERSHIP D/B/A VERIZON WIRELESS’ MOTION FOR
                      INTRA-DISTRICT TRANSFER
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 2 of 9 PageID #: 186




         Plaintiff Joe Andrew Salazar submits this Opposition in response to AT&T Mobility, LLC,

Sprint/United Management Company, T-Mobile USA, Inc., and Cello Partnership D/B/A Verizon

Wireless, (collectively, “Defendants”) Motion for Intra-District Transfer under 28 U.S.C. § 1404(a)

(“Motion”). For the following reasons, Plaintiff respectfully requests that Defendants’ Motion

be denied.

I.   INTRODUCTION

         As the Plaintiff, Mr. Salazar is entitled to choose where to bring his case; and he chose to

bring it in the Texarkana Division in the Eastern District of Texas.   Mr. Salazar’s choice should

be respected unless there is a clearly more convenient forum.    Mr. Salazar is an 82-year-old man

with limited resources, a retired career engineer for the U.S. Department of Defense, and an

inventor of the invention disclosed and claimed in U.S. Patent number 5,802,467. 1      Mr. Salazar

chose to file this case in the Texarkana Division in part because his former Texas counsel (with an

office next to the Marshall Texas courthouse) in his prior case against HTC Corp. developed a

legal conflict because one of their partners represented one of the Defendants in prior cases. After

substantial diligence, Mr. Salazar retained Patton Tidwell & Culbertson, LLP, located in Texarkana,

to represent him in connection with this action. 2

     Defendants fail to establish that the Marshall Division is “clearly more convenient” than the



1
  The ‘467 patent or “Salazar patent.”
2
  Patton Tidwell & Culbertson, LLP’s office is located at 2800 Texas Blvd. in Texarkana, Texas.
The proximity of his office to the Court, as a practical matter, is convenient, lessens time and cost
of travel, and makes preparation and attendance at trial easier and less expensive.


                                                     1
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 3 of 9 PageID #: 187




Texarkana Division under § 1404 (a).      Transferring this case to Marshall will not make trial of

the case easy, expeditious, and inexpensive, because the unresolved issues that remain in this case

are triable issues for the jury to decide (e.g., whether Defendants infringed the asserted claims of

Salazar’s patent through their use, offer for sale, or sale of the HTC One phones to its U.S.

customers). 3   With respect to the relevant legal issues common to the HTC Corp. litigation 4 and

the instant case, Defendants concede, “numerous issues that will also be contested in this case”

were already “reviewed and resolved” in the HTC Corp. litigation including construction (Dkt.

108) of the claim terms of Salazar’s patent, a motion to dismiss (Dkt. 156), four Daubert motions

(Dkts. 213, 226, 247, 253), and two motions for summary judgment (Dkts. 249, 250).         Motion at

3.   Therefore, as the substantive legal issues (e.g., the construction of the Salazar patent’s claim

terms and whether or not infringement is a question of fact for a jury to decide, among others) in

this case have substantially already been resolved, and the ultimate question at issue will have to

be addressed anew by a jury, transferring this case will not make the trial of this case more easy,

expeditious, and inexpensive.

         Furthermore, the process of selecting a jury pool for the trial of the instant case militates

against transfer.   Though the Texarkana Division has a substantially similar population as the

Marshall Division, the volume of cases filed in the Texarkana Division this year to date is less than


3
  In denying HTC Corp.’s motion for summary judgment for non-infringement under 35 U.S.C.
271 (a), the Court in the HTC Corp. litigation has already decided that this is a question of fact for
the jury to decide. Dkt. # 250 at 15-16.
4
  Citations to the docket in Section I. refer to Salazar v. HTC Corporation, 2:16-cv-01096-JRG
(E.D.Tex.) (the “first case” or “HTC Corp. litigation”).


                                                  2
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 4 of 9 PageID #: 188




half that of the Marshall Division which results in a larger potential pool of jurors per case.    And

because Texarkana jury pools are selected from a different set of counties than those that make up

the Marshall Division, it is far less likely that potential Texarkana jurors will know information

about the HTC Corp. trial or have connections with member of that jury, or venire panel.

         Because transfer to Marshall will not make trial of the case easy, expeditious, and

inexpensive, Plaintiff respectfully requests that the Court deny Defendants’ Motion in full.

II. STANDARD OF REVIEW

         Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought.”        28 U.S.C. § 1404(a) (2006) (emphasis added).            Under

1404(a), the movant must “demonstrate that the transferee venue is clearly more convenient.” In

re Volkswagen of America, Inc., 545 F.3d 304, 315 (5th Cir. 2008) (“In re Volkswagen II”).

Otherwise, a plaintiff’s choice of forum should be respected. Id.

         Courts analyze both public interest and private interest factors to determine if a §

1404(a) venue transfer is for the convenience of parties and witnesses, and in the interest of justice.

The private interest factors are: "(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.”    In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004).       The public interest

factors are: "(1) the administrative difficulties flowing from court congestion; (2) the local interest


                                                  3
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 5 of 9 PageID #: 189




in having localized interests decided at home; (3) the familiarity of the forum with the law that

will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws [or in] the

application of foreign law."   Id.

III. ARGUMENT

         Plaintiff agrees with Defendants that seven of the eight factors relevant to Section 1404(a)

do not favor transfer. Contrary to Defendants argument, however, private factor four, “all other

practical problems that make trial of a case easy, expeditious and inexpensive,” weighs in Salazar’s

favor.

         A. Trial of this case will be more easy, expeditious, and inexpensive in the
            Texarkana Division because questions of law common to both cases have already
            substantially been decided.

    Trial of this case will be more easy, expeditious, and inexpensive in the Texarkana Division

than in the Marshall Division. In their Motion, Defendants argue that because the Marshall Court

has already decided numerous issues in the HTC Corp. litigation and rendered a jury verdict and

the final judgment, the Marshall Division is in “a superior position” to decide this case and this

case should be transferred to Marshall because the HTC Corp. litigation “involved complex

technical and patent law issues.” Motion at 8, 10. Defendants’ position is unavailing because,

as Defendants concede, the substantive legal issues, in particular the “complex technical and patent

law issues” (including claim construction and whether there exists a factual dispute as to direct

infringement of the asserted patent claims of Salazar’s patent by the accused devices 5 ), have

5
  The accused devices in both cases are the HTC One M7, HTC One M8, and HTC One M9.             Dkt.
# 250.


                                                 4
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 6 of 9 PageID #: 190




already been resolved by the Court in the HTC Corp. litigation, and this Court is equally situated

to apply these decisions if and where necessary.

    Moreover, Defendants’ argument that the Marshall Division is better positioned to decide

whether the claims of Salazar’s patent are invalid is similarly unavailing.        The validity issue 6

currently pending before the Marshall Division is a dispositive issue.      Indeed, if Salazar’s patent

claims are invalidated in the HTC Corp. case (and the decision is affirmed on appeal), Plaintiff’s

case against Defendants would effectively end. 7       Similarly, if the Marshall Division sustains the

validity of Salazar’s patent claims, Defendants in this case would be foreclosed from asserting the

same invalidity arguments.

    Further, Defendants argue that the Marshall Division is in a “superior position to rule on the

preclusive effects of the verdict and final judgment.”      This argument is without merit.     As set

out in Plaintiff’s Opposition to Defendants’ Joint Motion to Dismiss, the dispositive facts relevant

to the claim preclusion issue do not relate to or encompass any complex or technical facts relating

to the patent or otherwise, but are simply facts that are readily understandable from excerpts of the

record cited, including Defendants’ own admissions.        It is commonplace for courts to decide the



6
   Defendants’ characterization of the HTC Corp. case as simultaneously pending and “serial
litigation” is without merit.       The Marshall Division already entered final judgment of
noninfringement in the HTC Corp. litigation (which involved a foreign defendant and a different
nucleus of operative fact, as addressed in Plaintiff’s Opposition to Defendants’ Joint Motion to
Dismiss [which will be filed concurrent with the instant memorandum or soon thereafter]). The
only pending issue in the HTC Corp. litigation is whether, at trial, HTC Corp. proved by clear and
convincing evidence that the asserted patent claims of the Salazar patent are invalid under 35 U.S.C.
§ 103.
7
   With respect to the invalidated claims.


                                                   5
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 7 of 9 PageID #: 191




issue of claim preclusion for issues adjudicated in prior actions they did not preside over.   See,

e.g., Adaptix, Inc. v. AT&T Mobility LLC, 2015 WL 12696204 (E.D. Tex. 2015); Mike Loehr &

Co., Inc. v. Wal-Mart Stores, Inc., 919 F. Supp. 244 (E.D. Tex. 1996); MAZ Encryption

Technologies, LLC v. Blackberry Ltd., 347 F. Supp. 3d 283 (N.D. Tex. 2018); Hoenninger v.

Leasing Enterprises, Ltd., 2015 WL 3466288 (W.D. Tex. 2015); Ricks v. Eagle Asbestos & Packing

Co., Inc., 1976 WL 13377 (E.D. La. 1976).        Finally, the Texarkana and Marshall courts are

equally positioned to decide issues not addressed or present in the HTC Corp. litigation, to the

extent they exist.

         B. Practical problems relating to selecting a jury make trial of this case in
            Texarkana easier, expeditious, and inexpensive and weigh against transfer.

         It will be easier and less expensive to form a jury pool and select qualified jurors in the

Texarkana Division because there are fewer cases tried and a larger population of potential jurors.

Though the population of the Marshall Division and the Texarkana Division are substantially

similar, the volume of cases filed in Texarkana this year to date is less than half that of Marshall

which results in a larger potential pool of jurors per case. 8   Additionally, the counties where

potential jurors will be selected from in this case are distinct from the counties that made up the

HTC Corp. litigation jury pool.    Therefore, it is less likely potential jurors in Texarkana would



8
  To date, 345 cases have been filed in the Marshall Division while only 136 cases have been filed
in Texarkana.      See Civil Cases Report: U.S. District Court–Eastern District of Texas
(Texarkana), CM/ECF PACER (Oct. 30, 2019) (Ex. A); Civil Cases Report: U.S. District Court–
Eastern District of Texas (Marshall), CM/ECF PACER (Oct. 30, 2019) (Ex. B).



                                                 6
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 8 of 9 PageID #: 192




know information about the HTC Corp. trial or have connections with members of the HTC Corp.

litigation jury or venire panel. Accordingly, this factor weighs against transfer because it will be

easier and more efficient for the Texarkana Division to select a jury in this case.

    Since the private interest factor (4) weighs against transfer and Defendants concede that no

other factors support their argument, Defendants have failed to show that transfer to Marshall is

“clearly more convenient.”     Accordingly, Plaintiff’s choice of venue “should be respected” and

Defendants’ Motion should be denied.

IV. CONCLUSION

    For the foregoing reasons, Plaintiff respectfully requests that Defendants’ Motion for Intra-

District Transfer be denied in its entirety.



                                                           Respectfully submitted,

                                                           /s/Geoff Culbertson
                                                           Geoffrey Culbertson
                                                           TX Bar No. 24045732
                                                           gpc@texarkanalaw.com
                                                           Kelly Tidwell
                                                           TX Bar No. 20020580
                                                           kbt@texarkanalaw.com
                                                           PATTON, TIDWELL & CULBERTSON,
                                                           LLP
                                                           2800 Texas Boulevard
                                                           Texarkana, Texas 75503
                                                           Telephone: 903-792-7080
                                                           Fax:     903-792-8233




                                                  7
Case 5:19-cv-00075-RWS Document 35 Filed 10/30/19 Page 9 of 9 PageID #: 193



                                                          Dariush Keyhani (Lead Attorney)
                                                          District of Columbia Bar No. 1031500
                                                          (pro hac vice)
                                                          Frances H. Stephenson
                                                          New York registration No. 5206495
                                                          (pro hac vice)
                                                          Keyhani LLC
                                                          1050 30th Street NW
                                                          Washington, DC 20007
                                                          Telephone: (202) 748-8950
                                                          Fax: (202) 318-8958
                                                          dkeyhani@keyhanillc.com
                                                          fhstephenson@keyhanillc.com
                                                          Attorneys for Plaintiff




                                  CERTIFICATE OF SERVICE



         The undersigned certifies that the foregoing document was filed electronically in compliance
with the Federal Rules of Civil Procedure. All other counsel of record not deemed to have consented
to electronic service were served with a true and correct copy of the foregoing by U.S. Mail, CMRRR
on this 30th day of October, 2019.

                                                          /s/Geoff Culbertson
                                                          Geoffrey Culbertson




                                                 8
